Citation Nr: 1506539	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-20 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to December 1964.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for bilateral hearing loss, assigning a zero percent disability rating effective September 8, 2011.  

In July 2012, the Veteran notified the Board that he did not want a Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002). 

The Veteran was afforded a VA hearing loss examination in December 2011.  The examination report reflects the following puretone thresholds, in decibels, with the average being the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four:



HERTZ

500
1000
2000
3000
4000
Average
LEFT
25
30
25
40
45
35
RIGHT
40
50
55
55
60
55

Subsequently, the Veteran contended that the December 2011 VA examination was inadequate and not an accurate assessment of his hearing loss, particularly with regard to his right ear.  The Veteran asserts that he must look at the person speaking to him to know what is being said.  See the July 2012 VA Form 9.

In September 2012, the Veteran underwent an audiometric examination conducted by a private clinician.  The examination report reflects the following puretone thresholds and averages:



HERTZ

500
1000
2000
3000
4000
Average
LEFT
25
30
25
45
55
39
RIGHT
55
65
55
55
70
61

The results of the September 2012 audiometric examination suggest that the Veteran's hearing has declined since the December 2011 examination; however, the September 2012 examination did not include a controlled speech discrimination test (Maryland CNC), and it is unclear whether it was conducted by a state-licensed audiologist, as required by the provisions of 38 C.F.R. § 4.85(a) (2014).  As such, due to the evidence of possible worsening since the last examination, a new examination is needed to determine the severity of the service-connected bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The RO should also obtain copies of all records of VA treatment for hearing loss, if any exist.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records of VA treatment for hearing loss, if any, and associate them with the Veteran's claims file.  

2.	Schedule the Veteran for a VA audiometric examination to determine the current severity of the service-connected bilateral hearing loss.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examination should be conducted without the use of hearing aids.  The examination must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  For each ear, pure tone audiometric thresholds, in decibels, should be recorded for each of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 hertz, as well as controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination).  In addition to identifying the appropriate objective test results, the examiner is asked to describe the functional effects caused by the hearing loss disability.

3.	After completing all indicated development, and any additional development deemed necessary, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




